Alvey, O. J.,
filed the following dissenting opinion:
I am constrained to dissent from the opinion of the majority of the Court in this case. In my opinion, the construction placed upon the Act of 1816, ch. 262, is wholly unwarranted by the terms of that Act.
The great object sought to he accomplished by the provisions of the statute was to enlarge commercial facilities, by imparting to certain instruments' negotiable qualities, and to give ample protection to such instruments, thus clothed with their new attributes, in the hands of innocent holders for value. The Act is beneficial in its purview, and should be liberally construed to promote the objects contemplated.
Not only bills of lading, but “ all- warehouse, elevator, or storage receipts luhatsoever, for goods, chattels or commodities of any kind, stored or deposited, or in said receipts stated or acknowledged tobe stored or deposited for any purpose, in any warehouse, elevator, or other place of storage or deposit in this State,” are declared to be negotiable instruments and securities, “unless it be provided in express terms to the contrary on the face thereof,” &c., sec. 1.
The storage receipt upon which the indictment in this case is founded, is as follows
“No. Woodwardsville, Md., Nov. 2d, 1883.
“Received on storage, in my canning house, from E. B. Mallory & Go., seventeen hundred and twenty cases: 3x tomatoes, my own packing.
“Deliverable to order of E. B. Mallory & Go., only on production of this receipt, properly endorsed,-188-.
A. S. Bryant & Bro.”
This receipt was manifestly issued with reference to the provisions of the Act of the Legislature, making such receipts negotiable; hence it was only entitled to be honored upon the endorsement by the parties to whom the receipt was given. The makers of the receipt received the goods and became bailees thereof for the owners, the holders of *73the receipt, and the question of whom the goods were purchased was wholly immaterial. The receipt was negotiable by endorsement, and the holder of it could obtain money on it from the hanks or hankers, or use it as a security in business transactions, upon the faith of the property represented by it, and upon the guaranty furnished by the provisions of the statute — the property remaining pledged for the redemption of the receipt. This was the facility intended to he afforded by the Act. Hence the necessity for inflicting penal consequences for removing or disposing of the goods, otherwise than in the redemption of the receipt. It never was or could have been intended that the general provisions of the Act should only apply to elevator or warehouse receipts as such, for in regard to such receipts the property stored, according to established course of business, would never he delivered ■except upon the production of the receipts. It was to enlarge and legalize the use of receipts given upon the storage or deposit of goods in any place, that the statute was intended to provide. There would be no sense or meaning in the terms, “or other place of storage or deposit,” if the statute had been intended only to apply to receipts of the class of elevator or warehouse receipts as such.
It was under the 6th section of the Act that the indictment in this case was framed. That section provides, that no warehouseman or person whatsoever having issued any receipt, acceptance of order or other voucher, for goods, &c., as on deposit or storage with, or in the custody or on the premises, or under the control of such person, shall issue any other receipt, acceptance of order or other voucher whatsoever for the same, or any part thereof, until the said first issued instrument shall have been returned and ■cancelled or destroyed; and no person whatsoever having-issued, or having outstanding as aforesaid, any such receipt, acceptance of order or other voucher aforesaid, &c., *74“shall part with, deliver or remove, or permit to be delivered or removed the goods, chattels, or commodities in such instrument named or described, or any part thereof,” except, &c.; “and any person or corporation, or agent or officer of any person or corporation, wilfully violating this section, or any of the provisions thereof, shall be guilty of' a misdemeanor, punishable by a fine of not less than one thousand,.nor more than five thousand dollars, in the case of a corporation, and, in the case of an individual, by a. fine of not less than one hundred, nor more than five thousand dollars, and imprisonment in the penitentiary for a period of not less than one year, nor more than three-years, in the discretion of the Court.”
This very stringent and severe provision of the Act with respect to the punishment of the bailee for removing or otherwise disposing of the goods in his custody or control,, with a receipt outstanding, was intended to insure good faith on the part of the bailee, and to afford security for the redemption of the receipt by the delivery of the goods, when demanded. But the provision, as will be observed, is not made any more applicable to warehousemen, proprietors of elevators, or other public places of storage, than to any other person who may become a bailee of' goods, subject to the operation of a receipt for the same in the hands of the owner.
The receipt in this case, as we have seen, professes to-be a storage receipt, and describes the goods as on deposit or storage in the canning house of the bailee.. Why is not the canning house a proper place of storage- or deposit? Why should parties be required to take-their goods to an elevator or a public warehouse for storage, when they may have other fit places for the purpose, without cost or expense of any kind ? The law does not profess to prescribe and regulate the places for the storage of goods, but provides simply for enabling the owner of goods to negotiate the receipt given therefor *75without the manual transfer of the property. If other places than public warehouses and elevators may be used as places of storage, within the contemplation of the statute, (and the statute so declares,) the question is, what, other places ? If the terms of the statute are to have their plain meaning allowed them, I must confess to being utterly unable to see why a receipt given for goods stored or on deposit in a canning house, or in any other place selected by the parties, is not as much within the protection of the statute as a receipt given for goods stored in a. public warehouse or in an elevator. It is not the nature or character of the place of storage that is material, but. it is the fact of the bailment of the . goods to answer the demand of the holder of the negotiable receipt given therefor, that brings the case within the operation and protection of the statute. And as to the suggestion that to hold cases like the present to be within the provisions, of the Act would be in conflict with the reason and policy of the registry laws of the State, that I think is entirely without foundation. Whether the goods stored had been purchased from the traverser, or from some other person, before they were received on storage, is wholly immaterial. The goods were stated to have been received on storage from and therefore as the property of the parties to whom the receipt was given. If they had been bought of some third party and stored inc-the canning house of the traverser, it would in no manner make the case different from what it is. The registry laws have no application to the sale and actual delivery of the goods to the vendee and therefore the latter may, immediately after the sale and delivery of the goods, convert the vendor into a. bailee of the goods. That may have been done in this-case; but it was in violation of no statute, and it in no manner affected the rights and duties of the parties to the-contract.
Without expressing any opinion as to the sufficiency of the indictment in other respects, I only desire to say *76“that I do not, for the reasons I have stated, concur with the majority of the Court in their construction of the Act •of 1876, ch. 262.